DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species 1, and Species A, in the reply filed on 05/04/2022 is acknowledged.
	Claims 1-10, 15-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 3,938,266).
Regarding claim 11, Cook discloses a shoe (shoe 10) comprising: a first shoe member (sole 12); a second shoe member (upper 14); and a conductive material (adhesive 18 with metal particles 20) arranged between the first shoe member and the second shoe member, wherein the first shoe member and the second shoe member are bonded to each other via the conductive material (column 1, lines 28-52; column 2, lines 15-28; column 3, lines 1-17; Fig. 1-4).
Regarding claim 12, Cook discloses that the first shoe member and the second shoe member can be separated from each other by inductively heating the conductive material (column 1, lines 29-37; column 3, lines 1-17; Fig. 4).
Regarding claim 13, Cook discloses that the conductive material is a material comprising a metal or carbon (column 2, lines 44-55).
Regarding claim 14, Cook discloses that the conductive material has a sheet form (wherein the adhesive 18 including metal particles 20 has a sheet form; Fig. 2a).
Regarding claim 18, Cook discloses that the first shoe member is a shoe sole member, and the second shoe member is an upper (Fig. 1).

Claim(s) 11-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodo et al. (WO 99/20136), herein Kodo.
Regarding claim 11, Kodo discloses a shoe comprising: a first shoe member (out-sole 6); a second shoe member (upper 2 with insole 4); and a conductive material (aluminum sheet 9) arranged between the first shoe member and the second shoe member, wherein the first shoe member and the second shoe member are bonded to each other via the conductive material (pages 4-11; Fig. 1, 3).
Regarding claim 12, Kodo discloses that the first shoe member and the second shoe member can be separated from each other by inductively heating the conductive material (page 5, lines 4-7; page 6, lines 10-15).
Regarding claim 13, Kodo discloses that the conductive material is a material comprising a metal or carbon (page 5).
Regarding claim 14, Kodo discloses that the conductive material has a sheet form (page 6, line 1; page 9, lines 1-3; page 11, lines 17-19; Fig. 3).
Regarding claim 18, Kodo discloses that the first shoe member is a shoe sole member, and the second shoe member is an upper (Fig. 1, 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732